Exhibit 10

 

FIRST REGIONAL BANCORP

 

2005 STOCK OPTION PLAN

 

Adopted May 26, 2005

 

1.                                       Purpose

 

The purpose of the First Regional Bancorp 2005 Stock Option Plan (the “Plan”) is
to strengthen First Regional Bancorp (the “Corporation”) and those corporations
which are or hereafter become subsidiary corporations (the “Subsidiary” or
“Subsidiaries”) by providing additional means of attracting and retaining
competent managerial personnel and by providing to participating directors,
officers and key employees added  incentive for high levels of performance and
for unusual efforts to increase the earnings of the Corporation and any
Subsidiaries.  The Plan seeks to accomplish these purposes and achieve these
results by providing a means whereby such directors, officers and key employees
may purchase shares of the Common Stock of the Corporation pursuant to Stock
Options granted in accordance with this Plan.

 

Stock Options granted pursuant to this Plan are intended to be Non-Qualified
Stock Options.

 

2.                                       Definitions

 

For purposes of this Plan, the following terms shall have the following
meanings:

 

(a)  “Common Stock.”  This term shall mean shares of the Corporation’s common
stock, no par value, subject to adjustment pursuant to Paragraph 15 (Adjustment
Upon Changes in Capitalization) hereunder.

 

1

--------------------------------------------------------------------------------


 

(b)  “Corporation.”  This term shall mean First Regional Bancorp, a California
Corporation.

 

(c)  “Eligible Participants.”  This term shall mean: (i) directors of the
Corporation or any Subsidiary; (ii) all officers (whether or not they are also
directors) of the Corporation or any Subsidiary; and (iii) all key employees (as
such persons may be determined by the Stock Option Committee from time to time)
of the Corporation or any Subsidiary; provided that such officers and key
employees have a customary work week of at least forty hours in the employ of
the Corporation or a Subsidiary.

 

(d)  “Fair Market Value.”  This term shall mean the fair market value of the
Common Stock as determined in accordance with any reasonable valuation method
selected by the Stock Option Committee, including the valuation methods
described in Treasury Regulations Section 20.2031-2.

 

(e)  “Non-Qualified Stock Option.”  This term shall mean a Stock Option which is
not an Incentive Stock Option within the meaning of Section 422 of the Internal
Revenue Code of 1986, as amended.

 

(f)  “Option Shares.”  This term shall mean Common Stock covered by and subject
to any outstanding unexercised Stock Option granted pursuant to this Plan.

 

(g)  “Optionee.”  This term shall mean any Eligible Participant to whom a Stock
Option has been granted pursuant to this Plan, provided that at least part of
the Stock Option is outstanding and unexercised.

 

(h)  “Plan.”  This term shall mean the First Regional Bancorp 2005 Stock Option
Plan as embodied herein and as may be amended from time to time in accordance
with the terms hereof and applicable law.

 

2

--------------------------------------------------------------------------------


 

(i)  “Stock Option.”  This term shall mean the right to purchase Common Stock
under this Plan in a specified number of shares, at a price and upon the terms
and conditions determined by the Stock Option Committee.

 

(j)  “Stock Option Committee.”  The Board of Directors of the Corporation may
select and designate a Stock Option Committee consisting of three or more
directors of the Corporation, having full authority to act in the matter. 
Regardless of whether a Stock Option Committee is selected, the Board of
Directors of the Corporation may act as the Stock Option Committee and any
action taken by said Board as such shall be deemed to be action taken by the
Stock Option Committee.  All references in the Plan to the “Stock Option
Committee” shall be deemed to refer to the Board of Directors of the Corporation
acting as the Stock Option Committee and to a duly appointed Stock Option
Committee, if there be one.  In the event of any conflict between action taken
by the Board acting as a Stock Option Committee and action taken by a duly
appointed Stock Option Committee, the action taken by the Board shall be
controlling and the action taken by the duly appointed Stock Option Committee
shall be disregarded.

 

(k)                                  “Subsidiary.”  This term shall mean each
“subsidiary corporation” (treating the Corporation as the employer corporation)
as defined in Section 425(f) of the Internal Revenue Code.

 

3.                                       Administration

 

(a)  Stock Option Committee.  This Plan shall be administered by the Stock
Option Committee.  The Board of Directors of the Corporation shall have the
right, in its sole and absolute discretion, to remove or replace any person from
or on the Stock Option Committee at any time for any reason whatsoever.

 

3

--------------------------------------------------------------------------------


 

(b)  Administration of the Plan.  Any action of the Stock Option Committee with
respect to the administration of the Plan shall be taken pursuant to a majority
vote, or pursuant to the unanimous written consent, of its members.  Any such
action taken by the Stock Option Committee in the administration of this Plan
shall be valid and binding, so long as the same is not inconsistent with the
terms and conditions of this Plan. Subject to compliance with the terms,
conditions and restrictions set forth in this Plan, the Stock Option Committee
shall have the exclusive right, in its sole and absolute discretion, to
establish the terms and conditions of all Stock Options granted under the Plan,
including, without  meaning any limitation, the power to:  (i) establish the
number of Stock Options, if any, to be granted hereunder, in the aggregate and
with regard to each Eligible Participant; (ii) determine the time or times when
such Stock Options, or parts thereof, may be exercised; (iii) determine the
Eligible Participants, if any, to whom Stock Options are granted; (v) determine
the duration and purposes, if any, of leaves of absence which may be permitted
to holders of unexercised, unexpired Stock Options without such constituting a
termination of employment under the Plan; and (vi) prescribe and amend the
terms, provisions and form of each instrument and agreement setting forth the
terms and conditions of every Stock Option granted hereunder.

 

(c)  Decisions and Determinations.  Subject to the express provisions of the
Plan, the Stock Option Committee shall have the authority to construe and
interpret this Plan, to define the terms used herein, to prescribe, amend, and
rescind rules and regulations relating to the administration of the Plan, and to
make all other determinations necessary or advisable for administration of the
Plan.  Determinations of the Stock Option Committee on matters referred to in
this Section 3 shall be final and conclusive so long as the same are not
inconsistent with the terms of this Plan.

 

4

--------------------------------------------------------------------------------


 

4.             Shares Subject to the Plan

 

Subject to adjustments as provided in Section 15 hereof, the maximum number of
shares of Common Stock which may be issued upon exercise of all Stock Options
granted under this Plan is limited to Two Hundred Thousand (200,000) shares, in
the aggregate.  If any Stock Option shall be cancelled, surrendered, or expire
for any reason without having been exercised in full, the unpurchased Option
Shares represented thereby shall again be available for grants of Stock Options
under this Plan.

 

5.             Eligibility

 

Only Eligible Participants shall be eligible to receive grants of Stock Options
under this Plan.

 

6.                                       Grants of Stock Options

 

(a)                                  Grant.  Subject to the express provisions
of the Plan, the Stock Option Committee, in its sole and absolute discretion,
may grant Stock Options:

 

(i)  In the case of grants to Eligible Participants who are officers or key
employees of the Corporation or any Subsidiary, for a number of Option Shares,
at the price(s) and time(s), on the terms and conditions and to such Eligible
Participants as it deems advisable and specifies in the respective grants; and

 

(ii)  In the case of grants to Eligible Participants who are directors and who
are not officers or key employees of the Corporation or any Subsidiary, for a
number of Option Shares, at the price(s) and time(s), and on the terms and
conditions as it deems advisable and specifies in the respective grants;
provided, however, that such grants may not exceed a maximum aggregate of
Seventy-Five Thousand (75,000) Option Shares to

 

5

--------------------------------------------------------------------------------


 

all directors who are not officers or key employees of the Corporation or any
Subsidiary.  The foregoing maximum aggregate number of Option Shares which may
be granted to all directors of the Corporation or any Subsidiary who are not
officers or key employees thereof shall be adjusted in accordance with the
provisions of Section 15 hereof.

 

The terms upon which and the times at which, or the periods within which, the
Option Shares subject to such Stock Options may become acquired or such Stock
Options may be acquired and exercised shall be as set forth in the Plan and the
related Stock Option Agreements.

 

Subject to the limitations and restrictions set forth in the Plan, an Eligible
Participant who has been granted a Stock Option may, if otherwise eligible, be
granted additional Stock Options if the Stock Option Committee shall so
determine.

 

(b)           Date of Grant and Rights of Optionee.  The  determination of the
Stock Option Committee to grant a Stock  Option shall not in any way constitute
or be deemed to constitute an obligation of the Corporation, or a right of the
Eligible Participant who is the proposed subject of the grant, and shall not
constitute or be deemed to constitute the grant of a Stock Option hereunder
unless and until both the Corporation and the Eligible Participant have executed
and delivered to the other a Stock Option Agreement in the form then required by
the Stock Option Committee as evidencing the grant of the Stock Option, together
with such other instrument or instruments as may be required by the Stock Option
Committee pursuant to this Plan; provided, however, that the Stock Option
Committee may fix the date of grant as any date on or after the date of its
final determination to grant the Stock Option (or if no such date is fixed, then
the date of grant shall be the  date on which the determination was finally made
by the Stock  Option Committee to grant the Stock Option), and such date shall
be set forth in the

 

6

--------------------------------------------------------------------------------


 

Stock Option Agreement.  The date of grant as so determined shall be deemed the
date of grant of the Stock Option for purposes of this Plan.

 

(c)                                  Substituted Stock Options.  If all of the
outstanding shares of common stock of another corporation are changed into or
exchanged solely for Common Stock in a transaction to which Section 425(a) of
the Internal Revenue Code of 1986, as amended, applies, then, subject to the
approval of the Board of Directors of the Corporation, Stock Options under the
Plan may be substituted (“Substituted Options”) in exchange for valid,
unexercised and unexpired stock options of such other corporation.

 

7.                                       Stock Option Exercise Price

 

(a)                                  Minimum Price.  The exercise price of any
Option Shares shall be determined by the Stock Option Committee, in its sole and
absolute discretion, upon the grant of a Stock Option.  In the case of a
Non-Qualified Stock Option, said exercise price shall not be less than an amount
equal to one hundred percent (100%) of the Fair Market Value of the Common Stock
represented by the Option Shares on the date of the grant of the related Stock
Option.

 

(b)           Substituted Options.  The exercise price of the Option Shares
subject to each Substituted Option may be fixed at a price less than the minimum
amount set forth in Section 7(a) above at the time such Substituted Option is
granted if said exercise price has been computed to be not less than the
exercise price set forth in the stock option of the other corporation for which
it was exchanged, with appropriate adjustment to reflect the exchange ratio of
the shares of stock of the other corporation into the shares of Common Stock.

 

8.             Exercise of Stock Options

 

(a)                                  Exercise.  Except as otherwise provided
elsewhere herein, each Stock Option shall be exercisable in such increments,
which need not be equal, and upon such

 

7

--------------------------------------------------------------------------------


 

contingencies as the Stock Option Committee shall determine at the time of grant
of the Stock Option; provided, however, that if an Optionee shall not in any
given period exercise any part of a Stock Option which has become exercisable
during that period, the Optionee’s right to exercise such part of the Stock
Option shall continue until expiration of the Stock Option or any part thereof
as may be provided in the related Stock Option Agreement.  No Stock Option or
part thereof shall be exercisable except with respect to whole shares of Common
Stock, and fractional share interests shall be disregarded except that they may
be accumulated.

 

(b)                                 Notice and Payment.  Stock Options granted
hereunder shall be exercised by written notice delivered to the Corporation
specifying the number of Option Shares with respect to which the Stock Option is
being exercised, together with concurrent payment in full of the exercise price
as hereinafter provided.  If the Stock Option is being exercised by any person
or persons other than the Optionee, said notice shall be accompanied by proof,
satisfactory to the counsel for the Corporation, of the right of such person or
persons to exercise the Stock Option.  The Corporation’s receipt of a notice of
exercise without concurrent receipt of the full amount of the exercise price
shall not be deemed an exercise of a Stock Option by an Optionee, and the
Corporation shall have no obligation to an Optionee for any Option Shares unless
and until full payment of the exercise price is received by the Corporation and
all of the terms and provisions of the Plan and the related Stock Option
agreement have been fully complied with.

 

(c)                                  Payment of Exercise Price.  The exercise
price of any Option Shares purchased upon the proper exercise of a Stock Option
shall be paid in full at the time of each exercise of a Stock Option in cash,
(or bank, cashier’s or certified check) and/or, with the prior approval of the
Stock Option Committee at or before the time of exercise, in Common Stock of

 

8

--------------------------------------------------------------------------------


 

the Corporation which, when added to the cash payment, if any, which has an
aggregate Fair Market Value equal to the full amount of the exercise price of
the Stock Option, or part thereof, then being exercised.  Payment by an Optionee
as provided herein shall be made in full concurrently with the Optionee’s
notification to the Corporation of his intention to exercise all or part of a
Stock Option.  If all or any part of a payment is made in shares of Common Stock
as heretofore provided, such payment shall be deemed to have been made only upon
receipt by the Corporation of all required share certificates, and all stock
powers and all other required transfer documents necessary to transfer the
shares of Common Stock to the Corporation.

 

(d)                                 Minimum Exercise.  Not less than ten
(10) Option Shares may be purchased at any one time upon exercise of a Stock
Option unless the number of shares purchased is the total number which remains
to be purchased under the Stock Option.

 

(e)                                  Compliance With Law.  No shares of Common
Stock shall be issued upon exercise of any Stock Option, and an Optionee shall
have no right or claim to such shares, unless and until:  (i) payment in full as
provided hereinabove has been received by the Corporation; (ii) in the opinion
of the counsel for the Corporation, all applicable requirements of law and of
regulatory bodies having jurisdiction over such issuance and delivery have been
fully complied with; and  (iii) if required by federal or state law or
regulation, the Optionee shall have paid to the Corporation the amount, if any,
required to be withheld on the amount deemed to be compensation to the Optionee
as a result of the exercise of his or her Stock Option, or made other
arrangements satisfactory to the Corporation, in its sole discretion, to satisfy
applicable income tax withholding requirements.

 

9

--------------------------------------------------------------------------------


 

9.             Nontransferability of Stock Options

 

Each Stock Option shall, by its terms, be nontransferable by the Optionee other
than by will or the laws of descent and distribution, and shall be exercisable
during the Optionee’s lifetime only by the Optionee.

 

10.           Continuation of Affiliation

 

Nothing contained in this Plan (or in any Stock Option Agreement) shall obligate
the Corporation or any Subsidiary to employ or continue to employ or remain
affiliated with any Optionee or any Eligible Participant for any period of time
or interfere in any way with the right of the Corporation or a Subsidiary to
reduce or increase the Optionee’s or Eligible Participant’s compensation.

 

11.           Cessation of Affiliation

 

Except as provided in Section 12 hereof, if, for any reason other than
disability or death, an Optionee ceases to be affiliated with the Corporation or
a Subsidiary, the Stock Options granted to such Optionee shall expire on the
expiration dates specified for said Stock Options at the time of their grant, or
three (3) months after the Optionee ceases to be so affiliated, whichever is
earlier.  During such period after cessation of affiliation, such Stock Options
shall be exercisable only as to those increments, if any, which had become
exercisable as of the date on which such Optionee ceased to be affiliated with
the Corporation or the Subsidiary and any Stock Options or increments which had
not become exercisable as of such date shall expire automatically on such date.

 

12.           Termination for Cause

 

If the Stock Option Agreement so provides and if an Optionee’s employment by or
affiliation with the Corporation or a Subsidiary is terminated for cause, the
Stock Options

 

10

--------------------------------------------------------------------------------


 

granted to such Optionee shall expire on the expiration dates specified for said
Stock Options at the time of their grant, or thirty (30) days after termination
for cause, whichever is earlier; provided, however, that the Stock Option
Committee may, in its sole discretion, within thirty (30) days of such
termination, reinstate such Stock Options by giving written notice of such
reinstatement to the Optionee.  In the event of such reinstatement, the Optionee
may exercise the Stock Options only to such extent, for such time, and upon such
terms and conditions as if the Optionee had ceased to be employed by or
affiliated with the Corporation or a Subsidiary upon the date of such
termination for a reason other than cause, disability or death.  For purposes of
this Plan, “cause” shall mean the Optionee’s malfeasance or gross misfeasance in
the performance of his/her duties or his/her conviction of illegal activity in
connection therewith and, in any event, the determination of the Stock Option
Committee with respect thereto shall be final and conclusive.

 

13.                                 Death of Optionee

 

If an Optionee dies while employed by or affiliated with the Corporation or a
Subsidiary or during the three-month period referred to in Section 11 hereof,
the Stock Options granted to such Optionee shall expire on the expiration dates
specified for said Stock Options at the time of their grant, or one (1) year
after the date of such death, whichever is earlier.  After such death, but
before such expiration, subject to the terms and provisions of the Plan and the
related Stock Option Agreements, the person or persons to whom such Optionee’s
rights under the Stock Options shall have passed by will or by the applicable
laws of descent and distribution, or the executor or administrator of the
Optionee’s estate, shall have the right to exercise such Stock Options to the
extent that increments, if any, had become exercisable as of the date on which
the Optionee died.

 

11

--------------------------------------------------------------------------------


 

14.           Disability of Optionee

 

If an Optionee is disabled while employed by or affiliated with the Corporation
or a Subsidiary or during the three-month period referred to in Section 11
hereof, the Stock Options granted to such Optionee shall expire on the
expiration dates specified for said Stock Options at the time of their grant, or
one (1) year after the date such disability occurred, whichever is earlier. 
After such disability occurs, but before such expiration, the Optionee or the
guardian or conservator of the Optionee’s estate, as duly appointed by a court
of competent jurisdiction, shall have the right to exercise such Stock Options
to the extent that increments, if any, had become exercisable as of the date on
which the Optionee became disabled or ceased to be employed by or affiliated
with the Corporation or a Subsidiary as a result of the disability.  An Optionee
shall be deemed to be “disabled” if it shall appear to the Stock Option
Committee, upon written certification delivered to the Corporation of a
qualified licensed physician, that the Optionee has become permanently and
totally unable to engage in any substantial gainful activity by reason of a
medically determinable physical or mental impairment which can be expected to
result in the Optionee’s death, or which has lasted or can be expected to last
for a continuous period of not less than 12 months.

 

15.                                 Adjustment Upon Changes in Capitalization

 

If the outstanding shares of Common Stock of the  Corporation are increased,
decreased, or changed into or exchanged for a different number or kind of shares
or securities of the Corporation, through a reorganization, merger,
recapitalization, reclassification, stock split, stock dividend, stock
consolidation, or otherwise, without consideration to the Corporation, an
appropriate and proportionate adjustment shall be made in the number and kind of
shares as to which Stock Options may be granted. A corresponding adjustment
changing the number or kind

 

12

--------------------------------------------------------------------------------


 

of Option Shares and the exercise prices per share allocated to unexercised
Stock Options, or portions thereof, which shall have been granted prior to any
such change, shall likewise be made.  Such adjustments shall be made without
change in the total price applicable to the unexercised portion of the Stock
Option, but with a corresponding adjustment in the price for each Option Share
subject to the Stock Option.  Adjustments under this Section shall be made by
the Stock Option Committee, whose determination as to what adjustments shall be
made, and the extent thereof, shall be final and conclusive.   No fractional
shares of stock shall be issued or made available under the Plan on account of
such adjustments, and fractional share interests shall be disregarded, except
that they may be accumulated.

 

16.                                 Terminating Events

 

Upon consummation of a plan of dissolution or  liquidation of the Corporation,
or upon consummation of a plan of reorganization, merger or consolidation of the
Corporation with one or more corporations, as a result of which the Corporation
is not the surviving entity, or upon the sale of all or substantially all the
assets of the Corporation to another corporation, the Plan shall automatically
terminate and all Stock Options theretofore granted shall be terminated, unless
provision is made in connection with such transaction for assumption of Stock
Options theretofore granted, or substitution for such Stock Options with new
stock options covering stock of a successor employer corporation, or a parent or
subsidiary corporation thereof, solely at the discretion of such successor
corporation, or parent or subsidiary corporation, with appropriate adjustments
as to number and kind of shares and prices.

 

17.                                 Amendment and Termination

 

The Board of Directors of the Corporation may at any time and from time to time
suspend, amend, or terminate the Plan and may, with the consent of an Optionee,
make such

 

13

--------------------------------------------------------------------------------


 

modifications of the terms and conditions of that Optionee’s Stock Option as it
shall deem advisable.

 

No Stock Option may be granted during any suspension of the Plan or after
termination of the Plan.  Amendment, suspension, or termination of the Plan
shall not (except as otherwise provided in Section 15 hereof), without the
consent of the Optionee, alter or impair any rights or obligations under any
Stock Option theretofore granted.

 

18.                                 Rights of Eligible Participants and
Optionees

 

No Eligible Participant, Optionee or other person shall have any claim or right
to be granted a Stock Option under this Plan, and neither this Plan nor any
action taken hereunder shall be deemed to give or be construed as giving any
Eligible Participant, Optionee or other person any right to be retained in the
employ of the Corporation or any Subsidiary.  Without limiting the generality of
the foregoing, no person shall have any rights as a result of his or her
classification as an Eligible Participant or Optionee, such classifications
being made solely to describe, define and limit those persons who are eligible
for consideration for privileges under the Plan.

 

19.           Privileges of Stock Ownership; Regulatory Law Compliance; Notice
of Sale

 

No Optionee shall be entitled to the privileges of stock ownership as to any
Option Shares not actually issued and delivered.  No Option Shares may be
purchased upon the exercise of a Stock Option unless and until all then
applicable requirements of all regulatory agencies having jurisdiction and all
applicable requirements of the securities exchanges upon which securities of the
Corporation are listed (if any) shall have been fully complied with.  The
Optionee shall, not more than five (5) days after each sale or other disposition
of shares of Common Stock acquired pursuant to the exercise of Stock Options,
give the Corporation notice in writing of such sale or other disposition.

 

14

--------------------------------------------------------------------------------


 

20.           Effective Date of the Plan

 

The Plan shall be deemed adopted as of May 26, 2005, and shall be effective
immediately.

 

21.                                 Termination

 

Unless previously terminated as aforesaid, the Plan shall terminate ten
(10) years from the adoption of the Plan by the Board of Directors of the
Corporation.  No Stock Options shall be granted under the Plan thereafter, but
such termination shall not affect any Stock Option theretofore granted.

 

22.           Option Agreement

 

Each Stock Option granted under the Plan shall be evidenced by a written Stock
Option Agreement executed by the Corporation and the Optionee, and shall contain
each of the provisions and agreements herein specifically required to be
contained therein, and such other terms and conditions as are deemed desirable
by the Stock Option Committee and are not inconsistent with this Plan.

 

23.           Stock Option Period

 

Each Stock Option and all rights and obligations thereunder shall expire on such
date as the Stock Option Committee may determine, but not later than ten
(10) years from the date such Stock Option is granted, and shall be subject to
earlier termination as provided elsewhere in this Plan.

 

24.                                 Exculpation and Indemnification of Stock
Option Committee

 

The present, former and future members of the Stock Option Committee, and each
of them, who is or was a director, officer or employee of the Corporation shall
be indemnified by the Corporation to the extent authorized in and permitted by
the Corporation’s Certificate of

 

15

--------------------------------------------------------------------------------


 

Incorporation, and/or Bylaws in connection with all actions, suits and
proceedings to which they or any of them may be a party by reason of any act or
omission of any member of the Stock Option Committee under or in connection with
the Plan or any Stock Option granted thereunder.

 

25.           Agreement and Representations of Optionee

 

Unless the shares of Common Stock covered by this  Plan have been registered
with the Securities and Exchange  Commission pursuant to the registration
requirements under the  Securities Act of 1933, each Optionee shall:  (i) by and
upon  accepting a Stock Option, represent and agree in writing, in the form of
the letter attached hereto as Exhibit ”A,” for himself or herself and his or her
transferees by will or the laws of descent and distribution, that the Option
Shares will be acquired for investment purposes and not for resale or
distribution; and (ii) by and upon the exercise of a Stock Option, or a part
thereof, furnish evidence satisfactory to counsel for the Corporation, including
written and signed representations in the form of the letter attached hereto as
Exhibit ”B,” to the effect that the Option Shares are being acquired for
investment purposes and not for resale or distribution, and that the Option
Shares being acquired shall not be sold or otherwise transferred by the Optionee
except in compliance with the registration provisions under the  Securities Act
of 1933, as amended, or an applicable exemption therefrom.  Furthermore, the
Corporation, at its sole discretion, to assure itself that any sale or
distribution by the Optionee complies with this Plan and any applicable federal
or state securities laws, may take all reasonable steps, including placing stop
transfer instructions with the Corporation’s transfer agent prohibiting
transfers in violation of the Plan and affixing the following legend (and/or
such other legend or legends as the Stock Option Committee shall require) on
certificates evidencing the shares:

 

16

--------------------------------------------------------------------------------


 

“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD, PLEDGED, HYPOTHECATED
OR OTHERWISE TRANSFERRED OR OFFERED FOR SALE IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT WITH RESPECT TO THEM UNDER THE ACT OR A WRITTEN OPINION
OF COUNSEL FOR THE HOLDER THEREOF, WHICH OPINION SHALL BE ACCEPTABLE TO FIRST
REGIONAL BANCORP, THAT REGISTRATION IS NOT REQUIRED.”

 

At any time that an Optionee contemplates the disposition of any of the Option
Shares (whether by sale, exchange, gift or other form of transfer), he or she
shall first notify the Corporation of such proposed disposition and shall
thereafter cooperate with the Corporation in complying with all applicable
requirements of law which, in the opinion of counsel for the Corporation, must
be satisfied prior to the making of such disposition.  Before consummating such
disposition, the Optionee shall provide to the Corporation an opinion of
Optionee’s counsel, at the Corporation’s expense, of which both such opinion and
such counsel shall be satisfactory to the Corporation, that such disposition
will not result in a violation of any state or federal securities laws or
regulations.  The Corporation shall remove any legend affixed to certificates
for Option Shares pursuant to this Section if and when all of the restrictions
on the transfer of the Option Shares, whether imposed by this Plan or federal or
state law, have terminated.

 

26.           Notices.

 

All notices and demands of any kind which the Stock Option Committee, any
Optionee, Eligible Participant, or other person may be required or desires to
give under the terms of this

 

17

--------------------------------------------------------------------------------


 

Plan shall be in writing and shall be delivered in hand to the person or persons
to whom addressed (in the case of the Stock Option Committee, with the Chief
Executive Officer, Chief  Operating Officer, Chief Financial Officer or
Secretary of the  Corporation), by leaving a copy of such notice or demand at
the  address of such person or persons as may be reflected in the records of the
Corporation, or by mailing a copy thereof, properly addressed as above, by
certified or registered mail, postage prepaid, with return receipt requested. 
Delivery by mail shall be deemed made upon receipt by the notifying party of the
return receipt request acknowledging receipt of the notice or demand.

 

27.                                 Limitation on Obligations of the Corporation

 

All obligations of the Corporation arising under or as a result of this Plan or
Stock Options granted hereunder shall constitute the general unsecured
obligations of the Corporation, and not of the Board of Directors of the
Corporation, any member thereof, the Stock Option Committee, any member thereof,
any officer of the Corporation, or any other person or any Subsidiary, and none
of the foregoing, except the Corporation, shall be liable for any debt,
obligation, cost or expense hereunder.

 

28.                                 Limitation of Rights

 

The Stock Option Committee, in its sole and absolute discretion, is entitled to
determine who, if anyone, is an Eligible Participant under this Plan, and which,
if any, Eligible Participant shall receive any grant of a Stock Option.  No oral
or written agreement by any person on behalf of the Corporation relating to this
Plan or any Stock Option granted hereunder is authorized, and such may not bind
the Corporation or the Stock Option Committee to grant any Stock Option to any
person.

 

18

--------------------------------------------------------------------------------


 

29.           Severability

 

If any provision of this Plan as applied to any  person or to any circumstance
shall be adjudged by a court of  competent jurisdiction to be void, invalid, or
unenforceable, the same shall in no way affect any other provision hereof, the 
application of any such provision in any other circumstances, or the validity or
enforceability hereof.

 

30.           Construction

 

Where the context or construction requires, all words applied in the plural
herein shall be deemed to have been used in the singular and vice versa, and the
masculine gender shall include the feminine and the neuter and vice versa.

 

31.                                 Headings

 

The headings of the several paragraphs herein are  inserted solely for
convenience of reference and are not intended to form a part of and are not
intended to govern, limit or aid in the construction of any term or provision
hereof.

 

32.                                 Successors

 

This Plan shall be binding upon the respective successors, assigns, heirs,
executors, administrators, guardians and personal representatives of the
Corporation and Optionees.

 

33.           Governing Law

 

To the extent not governed by the laws of the United States, this Plan shall be
governed by and construed in accordance with the laws of the State of
California.

 

34.           Conflict

 

In the event of any conflict between the terms and provisions of this Plan, and
any other document, agreement or instrument, including, without meaning any
limitation, any Stock Option Agreement, the terms and provisions of this Plan
shall control.

 

19

--------------------------------------------------------------------------------


 

EXHIBIT ”A”

 

              , 20    

 

First Regional Bancorp

1801 Century Park East

Eighth Floor

Los Angeles, California 90067

 

Gentlemen:

 

On this         day of                    , 20    , the undersigned has
received, pursuant to the First Regional Bancorp 2005 Stock Option Plan (the
“Plan”) and the Stock Option Agreement (the “Agreement”) by and between First
Regional Bancorp (the “Corporation”) and the undersigned,
dated                      , 20     an option to
purchase                  shares of the common stock, no par value, of First
Regional Bancorp (the “Stock”).

 

In consideration of the grant of such option by First Regional Bancorp:

 

1.  I hereby represent and warrant to you that the Stock to be acquired pursuant
to the option will be acquired by me in good faith and for my own personal
account, and not with a view to distributing the Stock to others or otherwise
reselling the stock in violation of the Securities Act of 1933, as amended, or
the rules and regulations promulgated thereunder.

 

2.  I hereby acknowledge and agree that: (a) the Stock to be acquired by me
pursuant to the Plan has not been registered and that there is no obligation on
the part of Corporation to register such Stock under the Securities Act of 1933,
as amended, and the rules and regulations thereunder; and (b) the Stock to be
acquired by me will not be freely tradeable unless the Stock is either
registered under the Securities Act of 1933, as amended, or the holder presents
a legal opinion acceptable to the Corporation that the transfer will not violate
the federal securities laws.

 

3.  I understand that the Corporation is relying upon the truth and accuracy of
the representations and agreements contained herein in determining to grant such
options to me and upon subsequently issuing any Stock pursuant to the Plan
without the Corporation first registering the same under the Securities Act of
1933, as amended.

 

20

--------------------------------------------------------------------------------


 

4.  I understand that the certificate evidencing the Stock to be issued pursuant
to the Plan will contain a legend upon the face thereof to the effect that the
Stock is not registered under the Securities Act of 1933 and that stop transfer
orders will be placed against the shares with the Corporation’s transfer agent.

 

5.  In further consideration for the grant of an option to purchase Stock of
Corporation, the undersigned hereby agrees to indemnify you and hold you
harmless against all liability, cost, or expenses (including reasonable
attorney’s fees) arising out of or as a result of any distribution or resale of
shares of Stock issued by the undersigned in violation of the securities laws. 
The agreements contained herein shall inure to the benefit of and be binding
upon the respective legal representatives, successors and assigns of the
undersigned and the Corporation.

 

 

Very truly yours,

 

 

 

 

 

 

(Signature)

 

 

 

 

 

 

(Type or Print Name)

 

21

--------------------------------------------------------------------------------


 

EXHIBIT ”B”

 

                  , 20    

 

First Regional Bancorp

1801 Century Park East

Eighth Floor

Los Angeles, California 90067

 

Gentlemen:

 

On this         day of                          , 20    , the undersigned has
acquired, pursuant to the First Regional Bancorp 2005 Stock Option Plan (the
“Plan”) and the Stock Option Agreement (the “Agreement”) by and between First
Regional Bancorp (the “Corporation”) and the undersigned,
dated                       , 20     ,                                     
(                    ) shares of the Common Stock, no par value, of First
Regional Bancorp (the “Stock”).  In consideration of the issuance by First
Regional Bancorp to the undersigned of said shares of its Common Stock:

 

1.  I hereby represent and warrant to you that the Stock is being acquired by me
in good faith for my own personal account, and not with a view to distributing
the Stock to others or otherwise reselling the Stock in violation of the
Securities Act of 1933, as amended, or the rules and regulations promulgated
thereunder.

 

2.  I hereby acknowledge and agree that:  (a) the Stock being acquired by me
pursuant to the Plan has not been registered and that there is no obligation on
the part of the Corporation  to register such Stock under the Securities Act of
1933, as amended, and the rules and regulations promulgated thereunder; and
(b) the Stock being acquired by me is not freely tradeable and must be held by
me for investment purposes unless the Stock is either registered under the
Securities Act of 1933 or transferred pursuant to an exemption from such
registration, as accorded by the Securities Act of 1933 and under the rules and
regulations promulgated thereunder.  I further represent and acknowledge that I
have been informed by legal counsel in connection with said Plan of the
restrictions on my ability to transfer the Stock and that I understand the scope
and effect of those restrictions.

 

3.  I understand that the effects of the above representations are the
following:  (i) that the undersigned does not presently intend to sell or
otherwise dispose of all or any part of the shares of the Stock to any person or
entity except in compliance with the terms described above, in the Plan and in
the Agreement; and (ii) that the Corporation is relying upon the truth and
accuracy of the representations and agreements contained herein in issuing said
shares of the Stock to me without first registering the same under the
Securities Act of 1933, as amended.

 

--------------------------------------------------------------------------------


 

4.  I hereby agree that the certificate evidencing the Stock may contain the
following legend stamped upon the face thereof to the effect that the Stock is
not registered under the Securities Act of 1933, as amended, and that the Stock
has been acquired pursuant to the representations and restrictions in this
letter, the Plan and in the Agreement:

 

“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD, PLEDGED, HYPOTHECATED
OR OTHERWISE TRANSFERRED OR OFFERED FOR SALE IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT WITH RESPECT TO THEM UNDER THE ACT OR A WRITTEN OPINION
OF COUNSEL FOR THE HOLDER HEREOF, WHICH OPINION SHALL BE ACCEPTABLE TO FIRST
REGIONAL BANCORP, THAT REGISTRATION IS NOT REQUIRED.”

 

5.  I hereby agree and understand that the Corporation will place a stop
transfer notice with its stock transfer agent to ensure that the restrictions on
transfer described herein will be observed.

 

6.  In further consideration of the issuance of the Stock, the undersigned does
hereby agree to indemnify you and hold you harmless against all liability,
costs, or expenses (including reasonable attorney’s fees) arising out of or as a
result of any distribution or resale by the undersigned of any of the Stock. 
The Agreements contained herein shall inure to the benefit of and be binding
upon the respective legal representatives, successors and assigns of the
undersigned and the Corporation.

 

 

Very truly yours,

 

 

 

 

 

 

(Signature)

 

 

 

 

 

 

(Type or Print Your Name)

 

--------------------------------------------------------------------------------